I agree to the conclusion reached by a majority of the Court but with reference to that aspect of the case dealing with the consolidation of causes of action under statute, 4226,supra, I concur only because of the decision in Walker v. Smith, 119 Fla. 430, 161 South. Rep. 551.
It is my view that in the interest of expediting and simplifying litigation growing out of the same set of facts after final disposition of this case, a more liberal construction of the statute should be adopted, which I think is possible *Page 656 
without doing violence to any of the rights of the litigants or to a logical interpretation of that Act.
TERRELL, C. J., WHITFIELD, P. J., and CHAPMAN, J., concur.